FILED
                            NOT FOR PUBLICATION                             DEC 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MARK COLLINS,                                    No. 09-55198

               Petitioner - Appellant,           D.C. No. 5:08-cv-01727-DSF

  v.
                                                 MEMORANDUM *
ARNOLD SCHWARZENEGGER,
Governor of California,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Former California state prisoner Mark Collins appeals pro se from the

district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition without

prejudice. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
      Collins contends that the district court erred in dismissing his petition for

having failed to state a cognizable claim under 28 U.S.C. § 2254. Contrary to

Collins’s contention, the district court correctly concluded that Collins’s claims are

not cognizable under § 2254 because he fails to state facts supporting a claim

challenging the legality or duration of confinement. See Preiser v. Rodriquez, 411

U.S. 475, 484 (1973); see also Porter v. Ollison, 620 F.3d 952, 958 (9th Cir. 2010)

(“[A pro se] petitioner is not entitled to the benefit of every conceivable doubt[.]”)

      Collins’s motion to take judicial notice is denied as moot.

      AFFIRMED.




                                           2                                     09-55198